Title: Jason Chamberlain to Thomas Jefferson, 4 February 1814
From: Chamberlain, Jason
To: Jefferson, Thomas


          Dear Sir, University of Vermont Burlington Vt. 4 of Feb. 1814.
          Though I have not the honour of an acquaintance with you, I take the liberty to send you some Indian Pamphlets. From the excellent works which you have published, I learn that you have paid some attention to the Aborigines of this country. I thought you might have the curiosity to see a specimen of the Iroquois Language. There are many among the Iroquois who can read. They use the French Alphabet, and sounds of the Letters.
          Among the thousands who follow you to your retirement with benedictions for your publick services, there is not one, whose good wishes are more
          Sincere than those of your humble servant,Jason Chamberlain.
        